                       Case 1:19-cv-01796-JSR
                         Case                 Document
                              1:19-cv-01796 Document 4 5Filed
                                                           Filed 02/27/19Page
                                                               02/26/19    Page 13
                                                                              1 of of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

 ALASKA ELECTRICAL PENSION FUND, on behalf                           )
     of itself and all others similarly situated,                    )
                            Plaintiff(s)                             )
                                v.                                   )
                                                                     )
BANK OF AMERICA, N.A., MERRILL LYNCH, PIERCE, FENNER                 )
   & SMITH INC., BARCLAYS CAPITAL INC., BNP PARIBAS                         Civil Action No.
  SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC.,
                                                                     )
   DEUTSCHE BANK SECURITIES INC., HSBC SECURITIES                    )
(USA) INC., HSBC BANK PLC, J.P. MORGAN SECURITIES LLC,               )
  J.P. MORGAN CHASE BANK, N.A., NOMURA SECURITIES
   INTERNATIONAL, INC., TD SECURITIES (USA) LLC, and                 )
             WELLS FARGO SECURITIES, LLC,                            )
                                                                     )
                          Defendant(s)
                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) (See attached rider)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Daniel L. Brockett
                                           51 Madison Avenue, 22nd Floor
                                           New York, NY 10010
                                           Tel: 212-849-7000 (Fax: 212-849-7100)


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:                2/27/2019                                                                  /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-01796-JSR
                          Case                 Document
                               1:19-cv-01796 Document 4 5Filed
                                                            Filed 02/27/19Page
                                                                02/26/19    Page 23
                                                                               2 of of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 1:19-cv-01796-JSR
           Case                 Document
                1:19-cv-01796 Document 4 5Filed
                                             Filed 02/27/19Page
                                                 02/26/19    Page 33
                                                                3 of of 3




                                    Rider to Summons


Defendants’ Names and Addresses


   1. Bank of America, N.A.
      100 North Tryon Street, Suite 170, Charlotte, NC 28202

   2. Merrill Lynch, Pierce, Fenner & Smith Inc.
      4 World Financial Center, New York, NY 10080

   3. Barclays Capital Inc.
      745 Seventh Avenue, New York, NY 10019

   4. BNP Paribas Securities Corp.
      787 Seventh Avenue, New York, NY 10019

   5. Citigroup Global Markets Inc.
      88 Greenwich Street, New York, NY 10013

   6. Deutsche Bank Securities Inc.
      60 Wall Street, 4th Floor, New York, New York

   7. HSBC Securities (USA) Inc.
      454 Fifth Avenue, New York, NY 10018

   8. HSBC Bank plc
      8 Canada Square, London E14 5HQ, United Kingdom

   9. J.P. Morgan Securities LLC
      883 Madison Avenue, New York, NY 10179

   10. J.P. Morgan Chase Bank, N.A.
       4 New York Plaza, New York, NY 10004

   11. Nomura Securities International, Inc.
       Worldwide Plaza, 309 West 49th Street, New York, NY 10019

   12. TD Securities (USA) LLC
       31 West 52nd Street, New York, NY 10019

   13. Wells Fargo Securities, LLC
       550 South Tryon Street, Charlotte, NC 28202
